Holmes, J.,
concurring. The legislative history of the particular statute involved here would seem to clearly show the intent of the General Assembly. R.C. 4141.29, as amended, must reasonably be interpreted to mean that a waiver of bumping privilege, or other provision exempting the employee from accepting an offer of certain type of work, which provision is contained within a labor-management contract, creates an exception to the general rule which would, absent the contract, require a denial of unemployment benefits, in that the employee otherwise would be able “to obtain suitable work.”